EXHIBIT 10.1


EXECUTION COPY



AMENDMENT NO. 1 TO CREDIT AGREEMENT
This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of October
10, 2013, is entered into by and among MOHAWK INDUSTRIES, INC., a Delaware
corporation (the “Company”), ALADDIN MANUFACTURING CORPORATION, a Delaware
corporation (“Aladdin”), DAL-TILE DISTRIBUTION, INC., a Delaware corporation
(“Dal-Tile”), MOHAWK UNITED INTERNATIONAL B.V., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands, having its official seat (statutaire zetel)
in Oisterwijk, the Netherlands and its office at Beneluxstraat 1 (5061 KD)
Oisterwijk, the Netherlands, and registered with the Trade Register of the
Chambers of Commerce under number 17229715 (“Mohawk BV”), MOHAWK FOREIGN
HOLDINGS S.À R.L., a company organized and existing under the laws of Luxembourg
as a société à responsibilité limitée (“Mohawk Foreign”), MOHAWK INTERNATIONAL
HOLDINGS S.À R.L., a company organized and existing under the laws of Luxembourg
as a société à responsibilité limitée (“Mohawk International”), MOHAWK FOREIGN
FUNDING S.À R.L., a company organized and existing under the laws of Luxembourg
as a société à responsibilité limitée (“Mohawk Funding”), UNILIN BVBA, a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the laws of Belgium (“Unilin”, and collectively with the
Company, Aladdin, Dal-Tile, Mohawk BV, Mohawk Foreign, Mohawk International and
Mohawk Funding, the “Borrowers”), each Lender party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Swing Line Lender and an L/C
Issuer.
RECITALS
WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Credit Agreement, dated as of September 25, 2013, (the “Credit Agreement”,
and as amended by this Amendment, the “Amended Credit Agreement”), pursuant to
which the Lenders have extended a revolving credit facility to the Borrowers;
and
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders signatory hereto agree to certain amendments to the Credit Agreement as
provided herein, and the Administrative Agent and each of the undersigned
Lenders have agreed to such requests, subject to the terms and conditions of
this Amendment.
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to such terms in the Amended Credit
Agreement.
2.    Amendment to Credit Agreement. Effective as of the Closing Date but
subject to the satisfaction of the conditions precedent set forth in Section 4
below, the Credit Agreement is amended as follows:
(a)    Amended Definition. The definition of “Eurocurrency Rate” in Section 1.01
of the Credit Agreement is amended by (x) deleting the text “(rounded upward to
the next 1/100th of 1%)” appearing in paragraph (a) of such definition and (y)
deleting the text “(rounded upwards, if necessary, to the nearest four decimal
places)” appearing in clause (iii) of paragraph (a) of such definition.



21717464.4

--------------------------------------------------------------------------------



3.    Representations and Warranties. The Borrowers and the Guarantors hereby
represent and warrant to the Administrative Agent and the Lenders as follows:
(a)    no Default has occurred and is continuing, or would result from this
Amendment;
(b)    the execution, delivery and performance by the Borrowers of this
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable;
(c)    this Amendment constitutes the legal, valid and binding obligations of
each Borrower, enforceable against it in accordance with its terms, without
defense, counterclaim or offset; and
(d)    both before and immediately after giving effect to this Amendment, the
representations and warranties contained in Article V of the Amended Credit
Agreement (with each reference therein to “this Agreement”, “hereunder”, “Loan
Document” and words of like import referring to the Credit Agreement being
deemed to be a reference to the Amended Credit Agreement) are true and correct
in all material respects (or, if qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Amended Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 of the Amended Credit Agreement.
4.    Conditions to Effectiveness.
(a)    This Amendment will become effective as of the Closing Date when and if
each of the following conditions has been satisfied:
(i)    the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrowers, each Lender party to the Credit
Agreement on the date hereof and the Administrative Agent; and
(ii)    unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least two (2) Business Days prior to or on the date hereof,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).
(b)    For purposes of determining compliance with the conditions specified in
this Section 4, each Lender that has executed this Amendment and delivered it to
the Administrative Agent shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required under
Section 4 to be consented to or approved by or acceptable or satisfactory to
such Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed date of this Amendment specifying its objection
thereto.

2

--------------------------------------------------------------------------------



(c)    From and after the date hereof, the Credit Agreement is amended as set
forth herein. Except as expressly amended pursuant hereto, the Credit Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects.
(d)    The Administrative Agent will notify the Company and the Lenders of the
occurrence of the effectiveness of this Amendment.
5.    Miscellaneous.
(a)    Except as herein expressly amended, all terms, covenants and provisions
of the Credit Agreement and each other Loan Document are and shall remain in
full force and effect. Upon the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Amended Credit Agreement. This Amendment shall be deemed incorporated into,
and a part of, the Credit Agreement.
(b)    This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns under the Loan
Documents.
(c)    THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.14 AND 10.15
OF THE AMENDED CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE AND WAIVER OF
RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE
INCORPORATED HEREIN IN FULL.
(d)    This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4, this Amendment shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties required to be a
party hereto. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
may not be amended except in accordance with the provisions of Section 10.01 of
the Amended Credit Agreement.
(e)    If any provision of this Amendment or the other Loan Documents is held to
be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other Loan
Documents shall not be affected or impaired thereby and (ii) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
(f)    The Company agrees to pay in accordance with Section 10.04 of the Credit
Agreement all reasonable out of pocket expenses actually incurred by the
Administrative Agent and its Affiliates in connection with the preparation,
execution, delivery, administration of this Amendment and the other instruments
and documents to be delivered hereunder, including, without limitation, the
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent with respect thereto

3

--------------------------------------------------------------------------------



and with respect to advising the Administrative Agent as to its rights and
responsibilities hereunder and thereunder.
(g)    This Amendment shall constitute a “Loan Document” under and as defined in
the Amended Credit Agreement.
[Signature Pages Follow]



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Credit Agreement to be duly executed as of the date first above written.
MOHAWK INDUSTRIES, INC.




By: /s/ Shailesh Bettadapur     
Name: Shailesh Bettadapur        
Title: Vice President and Treasurer




ALADDIN MANUFACTURING CORPORATION




By: /s/ Shailesh Bettadapur     
Name: Shailesh Bettadapur        
Title: Vice President and Treasurer




DAL-TILE DISTRIBUTION, INC.




By: /s/ Shailesh Bettadapur     
Name: Shailesh Bettadapur        
Title: Vice President and Treasurer




MOHAWK UNITED INTERNATIONAL B.V.




By: /s/ Shailesh Bettadapur     
Name: Shailesh Bettadapur        
Title: Vice President and Treasurer







Mohawk Industries, Inc.
Signature Pages
Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------






MOHAWK FOREIGN HOLDINGS S.À R.L.




By: /s/ Shailesh Bettadapur     
Name: Shailesh Bettadapur        
Title: Vice President and Treasurer




MOHAWK INTERNATIONAL HOLDINGS S.À R.L.




By: /s/ Shailesh Bettadapur     
Name: Shailesh Bettadapur        
Title: Vice President and Treasurer






UNILIN BVBA




By: /s/ Shailesh Bettadapur     
Name: Shailesh Bettadapur        
Title: Vice President and Treasurer






MOHAWK FOREIGN FUNDING S.À R.L.




By: /s/ Shailesh Bettadapur     
Name: Shailesh Bettadapur        
Title: Vice President and Treasurer







Mohawk Industries, Inc.
Signature Pages
Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, as Swing Line Lender, as an L/C Issuer and
as a Lender




By: /s/ Kay Reedy    
Name: Kay Reedy
Title: Managing Director


Bank of America, N.A., as Syndication Agent, as an L/C Issuer and as a Lender




By: /s/ David McCauley    
Name: David McCauley
Title: Senior Vice President


JP MORGAN CHASE BANK, N.A., as a Lender




By: /s/ John A. Horst    
Name: John A. Horst
Title: Credit Executive




SUNTRUST BANK, as a Lender




By: /s/ Vinay N. Desai    
Name: Vinay N. Desai
Title: Vice President




BARCLAYS BANK PLC, as a Lender




By: /s/ Irina Dimova    
Name: Irina Dimova
Title: Vice President







Mohawk Industries, Inc.
Signature Pages
Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------




MIZUHO BANK, LTD., as a Lender




By: /s/ David Lim    
Name: David Lim
Title: Authorized Signatory


REGIONS BANK, as a Lender




By: /s/ Fred Cecil     
Name: Fred Cecil
Title: Senior Vice President


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender




By: /s/ Maria Iarricoio    
Name: Maria Iarricoio
Title: Vice President


U.S. BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Steven Dixon    
Name: Steven Dixon
Title: Vice President


BRANCH BANKING AND TRUST COMPANY, as a Lender




By: /s/ Robert T. Barnaby    
Name: Robert T. Barnaby
Title: Senior Vice President





Mohawk Industries, Inc.
Signature Pages
Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender




By: /s/ Blake Wright    
Name: Blake Wright
Title: Managing Director


By: /s/ James Austin     
Name: James Austin
Title: Vice President


FIFTH THRID BANK, as a Lender




By: /s/ Kenneth W. Deere    
Name: Kenneth W. Deere
Title: Senior Vice President


HSBC BANK USA, N.A., as a Lender




By: /s/ Chris Burns    
Name: Chris Burns
Title: Vice President


ING BANK N.V., DUBLIN BRANCH, as a Lender




By: /s/ Shaun Hawley    
Name: Shaun Hawley
Title: Vice President


By: /s/ Aidan Neill    
Name: Aidan Neill
Title: Director





Mohawk Industries, Inc.
Signature Pages
Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Susan J. Dimmick    
Name: Susan J. Dimmick
Title: Senior Vice President


SYNOVUS BANK, as a Lender




By: /s/ John R. Frierson    
Name: John R. Frierson
Title: Vice President





Mohawk Industries, Inc.
Signature Pages
Amendment No. 1 to Credit Agreement

